IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF OKLAHOMA

PRO SE PRISONER CIVIL RIGHTS COMPLAINT

JAMES ELELL TH ke
Plaintiff's full name (Please print) CaseWo if 7 0 VIOL 2) /f-D>

Ms (To be filled out by Clerk's
DAMON HININGER Co of coes civic, waRvEnl TAME?”
WES of ‘bE DEPUTY wy QDEN GenTty, Dw. PEREZ tern dade
GRIEVANCS CooRDINATIA TERRY UNDE RWU00 LAW LIB-
pray Sues Rviogs ULSSICA PATTERSON Eco Mam JETER D.
Unt Um Tiffany’ Pde Im Shay Phe “clerk Conta
Luover “See. Atacloenf Newnes ‘ ‘ mended nas’

For additional names please write “see attached” in the space PATRICK KEANEY
Clerk, U.8. District Court

above and attach an additional sheet of paper with the full list By

of names. The names listed in the above caption must be

identical to those contained in Section IV, pursuant to Fed.

R. Civ. P. 10(a).

 

 

 

 

 

DEC 1 g 2019

 

Deputy Clerk

 

NOTICE

Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.3 address the privacy and security
concerns resulting from public access to electronic court files. Under these rules, papers filed with
the court should not contain: an individual's full social security number or full birth date; the full
name of a person known to be a minor; or a complete financial account number. A filing may
include only: the last four digits of a social security number; the year of an individual's birth; a
minor's initials; and the last four digits of a financial account number.

Each claim you raise must be properly exhausted. If the evidence shows that you did not fully
comply with an available prison grievance process prior to filing this lawsuit, the court may
dismiss the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. 1997e(a).

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
I. JURISDICTION

Indicate below the federal legal basis for your claim, if known.

we 42 U.S.C. § 1983 (state, county, or municipal defendants)

0 = Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
(federal defendants)

II. PLAINTIFF INFORMATION

 

JAMES ELELL 1 JAMES A. ELELL
Full name Aliases
Doc 93737

 

Prisoner ID #
DAVIS CORRECTION Frelity

 

Place of Detention/Incarnation

bS§¢ EAST 133% Rd

Institutional Address

aldenvlle OFLA TG 4G

City State Zip Code

Ill. PRISONER STATUS

Indicate whether you are a prisoner or other confined person as follows:

O Pretrial detainee

O = Civilly committed detainee

O Immigration detainee

we Convicted and sentenced state prisoner
O ~—sC Convicted and sentenced federal prisoner

Rev. 07/2019
IV. DEFENDANT(S)’ INFORMATION

List the following information for each defendant. If the correct information is not provided, it
could result in the delay or prevention of service. Make sure that the defendant(s) listed below are
identical to those contained on the first pate. Attach additional sheets of paper as necessary. Do
not write on the backs of any additional sheets. See Local Civil Rule 5.2(a).

Defendant 1:

Defendant 2:

Rev. 07/2019

DAMON HININGETLY

Full Name

Cid oF CORF CiviL
Current Job Title

{0 Burton Hilts Blvd.
Nashville TN 3195

 

Current Work Address

S56) Vieginig Way Suce 0
Brenkuad. TU. 37097

 

City State

James Yates”

Full Name

WARDEN

Current Job Title

b6S £133" RA

Current Work Address

Holdeaville Die

City State

Zip Code

TH EGY
Zip Code
Defendant ip, Scott Cra) +
‘Loterim Divector
3400 Morhe Luther king Ave (a. City de. 73136
Defendant ii Mack Knutson
D2s1g nee
Byuo Marka Luther Hg Ave. Ola Cy OK. 13136
Defendank ia: David Cncott, “
General Counsel 0.00K
Bu00 Markin Luther Vang Ave. Ola Cry OL 73136
Defendanlt3: IPSs BRYMuTY
WARDEN
JUSEPH HARP CORR. CENTER P.O. BOABUY LEXINGTON OL 7305;
Defendant 4; R. HodESON v
CHETAN
JOC Db NW. Murray St. Helena OL. 1374 |
Defendant (5: Rustin Paris ¥
ets
TUCU Dit Ni Murray St. Helen 0K. 73741
Defendant Ib: Walkse v
Lorrserivn Offa
TOLG Dib N. Mura St Helens Ok. 1374
Defendant 17: SPMes NAM Y CAPPAW
JCC DIL N. Murray Sf. Velen 0b.73714
Plomdff has ittached oxih}s I JL Gileyance # IS-b0 ; exhil if >) D.CF Giievance
4 C010 oxhibt 3) DCF Gnrtvang” 0017 >, exlubt 4) D-LF ghievance #400936 exhibit 5)
DCF ghevanee #0044 exnibh 6) D.O-F Yl lev ane + 00394

Gon,
Defendant 3:

Defendant 4:

Defendant 5:

Rev. 07/2019

Me. GENTRY Deputy Woden»

Full Name

Deputy wAkpEN)

Current Job Title

b&%&9 E 1934 RS

Current Work Address

 

 

 

 

 

 

 

 

 

Holdin lle Ok. T4gug
City State Zip Code
Me PeReT. VDeouly Warder ”
Full Name
bePuty wAepen
Current Job Title
beGg E1384 kA
Current Work Address
Holdenv\le oe TAGS
City State Zip Code
Ms. TORRY UNDECHOOD Y
Full Name
GRILVANCE Copediwato
Current Job Title
649% E 133% RA
Current Work Address
Holdenuill, oe T4948
City State Zip Code
Ms. Piece to, ‘lo Mr. Varwe Fo My. Bullock,
Me Adkins, % Me Andre) South, 9% M, Keys
OKIAHDMA DEPARTMENT oF CORRECTION DIRECTOR,
SCOTT CRow, DESIGNEE MARK KNUTSON, GENEL
COUNSSL DAVID CINCOTTA ; JAMES CRABICES
CORRECTIONAL CENTER WARDEN JASON BRYANT

CAPrAW R. HODGSON LT AUSTIN PARKS %

WAIKER and Discaplinavy (Fiver Captain

JAMES NAIL TOHNDUES JRE Dots ef al.,

\V. ADOITIVDNAL DEFENDAIUTS) NFOPMATion J

Defendant b: SESSICK PRITERSON ¥
LAW Lisreny Supliers MeDimun, YARD”
DCF 686% E. 133RA
Holdenille OL T4949
MVfendany 1: Tiff any hd v
Zthy Und Manager
DCF 6959 £.1334RA
Holdenville ol. 14544

Déendant $; Shay Phaff 7
Scho Unk Case Manayer
DCF 6999 E. 13314
Holdeaville De. 7494g
Deferdunk 4! Carla Woover v
Cho Unt lei / Nokuy Low Library
D.c-F 6996 €.133"4 Rd
Holdeaville oe. 14649

NEW DEFENDANTS
ONLY |

CONT. Page Cover SheeT,
CONT. Page 4,
Consrinné cminde,) Name? D.C.F

New Deten dant \g; Ms. Pirece

Correctional Ofhus

DOF 6599 £.133RA Hoigenville ok. 1HRUy
New Defendant 41 Mr. Vance

Correchionel Ofhcas

DOF 6s9¢ E.133°4 Rd Holdenville of. 1484K
Now Defendanh 9: Mr, Bullock

Correctioncl UR ers

DCF B9¢g E. 13adeg Holder ile O q4r4g
Ne.) Defendanl 2. Mr, Keys

Cotrech onc OF sors

DCF C889 E. 1339 RA HeldenuiWle OK THY
New! —DeFanlant 9p. My, Pda

Lorrechionsl Offcecy

DCF 6889 £.133PF RY Holdenulle OF. THE4S

Plantifl has olfached exhibits 99 DCF Ci Wares #00 349, exhib 1%)
D.CF ‘Nees #00343 emit i4@) DCF grieance* 09 34y exhbet iba) F
anu a exhibel IggID-C-F grievance + Oop) exalt ia) O-<F

qvivoncd ** D094, exhibifl ig) p.c.E Grtvance % 0 346 ; exhibit i) aiid cout
exhib. 10) affidaw, exhibit 91) offdaut

page Le
Vv. STATEMENT OF CLAIMS

A. Claim 1

Date(s) of occurrence: May-4, Dog
Place(s) of occurrence: TAME CARATRRS CORRECILeNNI Lavi. a LCC)

State which of your federal constitutional or federal statutory rights have been violated:

Hirst Light, ond. Fourbhe nth Kmenl men|: Wont

Briefly state the FACTS that support your case. Provide a short and plain statement of how each
named defendant was personally involved in the violation of your constitutional rights and why

you are entitled to relief from each named defendant. See Fed. R. Civ. P. 8(a). Do not cite case
law.

FACTS: {)q May 2, Gig (Coplain Hodgson ) dhrected ( bak Pars )-+y Grob my am
Ynvough tne foods) of pulled twisted and bent my right orm) wast ter cuffed if
bo the oudsde of the duc} doorhaadle while the rest of my body was inside.
the call house an wilh neater blender Ly Was spiayed stippce noted , L Wi

wrote a tmSconduer name was fygck by Jdes Nell tanshyed ty D.C Supeimon
ty, same dy placed un FB makiemm SHU" (Warden Jasen Beont wi Tames ‘tl.)

B. Claim 2

Date(s) of occurrence: Febuay. 4, 201i) , May L, Dog pnd March 4, 2a\4
Place(s) of occurrence: DAVIS CORRECTIONAL Fhility SCUD MAY MUWK UMT

State which of your federal constitutional or federal statutory rights have been violated:

Firsh Sith and Fourteen Amentmaly Right

FACTS! Rolovont 1$sué in\pc. bi 1 CV-D0133-Fds - -$95| Fores 0P-030115 and

[pe 23ou5, oPorngyl Mc. (oul Hower wis the Same lefendanl céspursiby for the
oho M tiwnsare Unik [Pecos - ‘Lo Lovet] Un Nay, Wig foros Used provided pn Lilo

Febuary A Maoh. A i povided by Me oe Lope’ A esle Request, Request
by Sa putas UPO30115 hues: to Cawt ‘peuicecit 1 The Actual Law Library Supener-s

| Pallason | refused 49 Cwatect, the Genera\ Counsel by vbtan Cag land of-901§ 34 thay
relates to oy-901G-9997 forged durumendy byTLLC),
Rev. 07/2019 5

 

 

 

 

 
V. Con, A. Claim L Faas!

 

While cuffed to doyrroodt Copa Hodgson) reached oul aod plilled

at plank shirk and Ge} nated [ refused to come out situ cole willl

Vidéo Camera presen finally (plan Nall ) Came and plazd Me in a oxla)
holt <hawer thab ackvate pepper spy Caph om NA ig the Disciplinary Officer

Yhak fuged plantit nome on the 0.00.0 Depectin Roped ond Forged plantilf

name on Obese Deport as the nvesigator (cy- 016-9317 DE lahave Counky)
(Tesse Raker led chiryes inc - 9014-34 [Alpolfa Lovely) plantfP was Hanstered
From yrtdunum secudy > Suparrir Securdy bvised on forged AgcumenS by Temes

Nal |, 5-349. Plamk fF is enttle +s yelicF \ecuuse due pmcess was violated
unnecessary Force Was Use yides camera would have prevenT acton taken,

cont. B. Claim A FROG:
| Ablentivn| plank was bes allowed to speck vill on Meade’ assigned
on Geho Un as Lowi Cavk from May, 201% unkaned in Law Wis assistavce
Ly fad cose lard per DP-O30IIN was inadequate when R.T5) or LR. was
Subraltcd ty Lau Lvagy Superwiir up on Mediimum Yard plaomblt was derwes
acerss co Wwwrq by Law Libra lek posted mnlSaho Unit Yelm PEAKE Jon
ft ¢ w . », ff
Etho Unoslie ollaved Hy obteader 4 dered cuctiy Re) Alrel ths otteer
ty dened acess (N, Lod Library Gapueviar hws ever posted on Lobe Ms.
Lol Hovde wild prov dang wrong fais ou dade assigned to ticked ag the
(Law Libevy Supuvir) rd assigned(Notay) yn tinned; plamh wold recieve.
retaliation fiom anolhut plisoner AgSigned Lav Cel olleging hal woatd
happen te Snikches filling “hivand plant wes +redlea with Misconduct by
( Yon Bde Zon FEAR ana Medium Mar J (Liss Lbrayy, Supemviir Ms fatlesen for lng
to tol hy dened vteer, +> cour fiom (echo Un siapervis/ Lew One ) bul

( never recicwed Heston dust Jatt p aot found on Video Saokage. petohation
cominusd 5 dhetefyce tose were Karst tp reyverd plemblf from

Fling grievones Wad plamblt lie grrnsconduce would been yy Doro

 
C. Claim 3

13
Date(s) of occurrence: Apa, 3, 9019 on Jum g, 2014 Olon ante Si. gn€e\
DAVIS CoPKeCToal Facility gcHe Mak uN\T Cc

Place(s) of occurrence:

State which of your federal constitutional or federal statutory rights have been violated:

Firs} and Fourbecnth fuiverdinen’ Rugheks

See Exwibs} 4a)1- 3a) 5
FACTS: Gyieyance 4 Q014-(vdi-00!70 was Granted by [Warden Males lar
Courter ww2stig ation by| Jessica taltersonh Lau Librany Super viol pa Medium
Yard plans did nuk recreg ascontuud Cor lying to Stel Whe Law Librany
Clack was remaved in (Lakes July 5211) No Las Library Supevuir} Mas \ncen Lresnech
and gosted on Icha Maren Und yoith \aned Lauds clelks So wees and Palide-

what ig required Grevarwd a FOI{—-lOU\~ 00936 logged Cetalakon by Lad Chere
D. Claim 4 see Ex, ta)3

[Sure oY 9014 | _
Date(s) of occurrence: fpal-9-24 \4 5 [pug Ls} b, tq] hug. 13, 14 and [ ug 5,14]
Place(s) of occurrence: DAVIS CORRECT FAC\hy Eclko MAA UNIT $C

 

 

State which of your federal constitutional or federal statutory rights have been violated.

Ficst, Fourteeath Sab Prnend ment Ryghts

FACTS: ()y b-Di-14 plant Submited gievones with altach 2d request to sti to
[Ms Unga tthe RIS was destouy 0027 onftlsPatlason| deme access ro come per
order UP-03005 exhib 10) Un §-5-9014 relate) Givens Submddel to Mg Undawund
exhb4t) returned agus 13, Qott by Ms Undwusus 00297 with 00994 Rug 13,944

With the interd to deslory oiuvonec appeel_by not providins plank ff the Anevans
restinckion on Aug 13,14 aS ir is dated Rugust.7, 9014 as 00741 009994 hag to
(imal oo, Fle) yrevane resttitin) provided dugust. 6 dq iq world +ove Plant Y day

 

 

 

 

From Pug.'5,14 +9 btan Notary 6 days world hove past ak Ate before W reach
(oPac WPA) Plambf had grevance cestuetion affdovid already Ipgged Dy August.
20. do4 and Rugust 91 do14 [Ms. Hoover | cehugd +, Notary Grane Resvutan
Piet per of-D40 194 Sechan IX. unde coréechay of [iMs, [xr undaudl@C,
Sept 4, Golf Orgad Compa fled 2

Rev. 07/2019 6
V. _ Conk. C. Claw 3
ofler pla nti proied the Demed access ty LT Bowne ahr he pemented
video Fotage cand durected the Low Hed to pide extia fime To Kd ing
ond Selo Low Cle tnk dpe compuer cod pelused ty Feed plat an in Cage under
dicectiin of Soa PfoRe plamkh avhlets [- 4 wae submted of wrong forms
Provided by tche Unde/ 5 che Unk Ms. Maover these form ave + be made
reedy ovalabk trough | wy Libracy por WPO30IIS pLless cp Lowe 1s to provide
| ega\ Services, Fanctions of the hezess te Cots
‘ich Uni Sfom ¥ee pee dm Pde (hs. Have as well as Medroum Yard
Lo) Librawy Supevio(_ ang Warden Yates laden Vales tor all phendy, plant ” OP C20HIS
ic atteehed $e DP040194 inedequate Lorlibvory Services mades Offender

(Brew ance tracers inadequate,

 

Cont. D. Clan 4

Qn Dittober, 1, 9014 dywrside Scho Chavle 10> Jims, Carle Hoover |

come to EL lom» vblor request provided: for Notary which she denied Notary
again Sor gf evonee. reslrickon offidour Stabay yru have fled a lowsek on
me befare ond ols refuse 40 Nolwry offifond wddeessed to easton districh
on diecton d lpigad Je Jones] tied to deny OP 030115 and of Ofolet
On November 1 D0l4 olaenloff AL (% Prin) 4p GA-DIY requested him
Hp call {Lew Lebwayy Ms, Pallarson| con cerning try Atadlng under PC. 0% 814
Orde’ Hhak wes previously provdeds fs. Patterson dene) Law Libtavy atLeoy

she stabed PC-o8-814 Order From V.C.0.A Jan. $ ga plank submdted

a RTS per DP- Oia on [November 13, ol4 abaalclebnasin Pattason] wrote

planklf o rmscondust[bxsed on Ins lkgdhon 6)14-Cv-3 Da-JHe cps]

complaint, denying Lay Librey Altes ty Courts. Cont page €.
E. Clam 5

Date(s) of occurrence: in Sune 14 Sept 12,194 i ond Detober. \4 Jolt
Novembey. 13, 90!4
Plac&> of occutrence: Dn Ech» Maxwum Unik Echo Chailie., Ech. Alf

State which of youy fed eval constituting al of fedeal Stat wtovy night
hove \peen violated:

Firsk, Sith, Eighth ond Fourteenth Amendment’ Rights

PACT. Echo Maximam Unb jg with a Law Library hab meely the requirement
established in Round y, Sad per OPOBNS Access to Cowt Medinnuny Yavd
Laas Library Superior Ms, Polls Failed + prowde correct forms pn 22ho Uack
brwsare, Coordinator Ms Underwind Foiled & pronde, cocrect Fyms on Echo Unit
Vovk Cee We. Hower hag fréen assigned to piande forme on ZC 2B, and
vinksS 0” Scho 05 well as notary per OP C3015 none of Lhe chive are
frained in Low nor is thee qa ttianed Clerk assigned $a Fuhy Max mum
Wak ; June 4, 14 plankff provides ghevances 4 mastyaon Supavior (We West
with ableched BIS on Tore. % 04 RTS was destoy by Ms Undaoserd Ex. Ila)
on August 20, 9024 Bchp Vin’ Assigned Novady Ms Hover dened Notow under
drrection of Ms, ndarworn , Deputy Warden Perez cand Depuky Warden Gentry
as Well as C..UM $15. Dorman dieecked Malroom Supaviar Me, West not tp
flotiwy for [acho Magmum Yok), the Law Library Snaryior Ms Paltason Is not
w Nrlary pe, OP DD5- Yn Sepl.13, 9914 Ms Yndecural retuned 3 gresanes
Submdled on fugu, 77 Golf Ynrough M alroon Supervial Ms. West verified EK.19<)J
EX. 1391 and Exs)d then retaliated on by sued wnisconduch on & M4
poge
Cont page 7.
The vbwe demal, destory grievane RTS attached DDPL7, 0OPLK ond
deliberchely rehused to looped 3 grievances submited timely on Kugust
D4, ga14 plenklf right axhunsl ah -evonves inorder |, pel Han fhe govenmenl
under First readme Right and Fourteenth Prvndnay Right bp equel protec
rails and due prowess; Furst defendants Scho Unk team Imm Poff “Im Ade
Ye Mg. Hower deptwed plauntfl {fom OP-D301IS' access t cowr pvailelole forms
Notary, Medirum Yard Lows Librany Suparyur Me Pabterson Demeal of Preces: bs
Courts heeause she. 15 untrianed dlenal of dnaned Lewd Clerk per Folie
urd Bounds vy. Sm Revie Pusthov Caneveve Copidinebor Mc Undetutayd
duecked Ms. Cail, Haver not lo flotauy danevarue Resticton Mido 4, preven}
Leal victory, equal Dppartuntiy as Median feud inynates that is
allosed Notary , OLLESS Te Court Iw Law Library + (Werte Tame Vales |
eter of Gnewnee Reshickin Pugusl.1 Jolt Ex Th). Ex.1b)i.d.3
EX. 1b)4 offdeut ond EX 1b) 5 afidaut Ex. 1b) cont 5 3 [Deputy ween
Gendry [has intentionally dureckeh Loud Library Supever to Deny aciess
4p plamb le gven with active Deadluc 5 On Novewber 4, 9019 [Ms Petters |
dened access to court staking Clenke aid not haye deadline, on Nov,
4 904 p laut Submtted RTS ty resdve issue per OP COIDY ty
Law \rbrduy Swyper vio Mo Patterson , Nover ber. 1 Pol4 plaint.ff Filed Metin
for Bpprintroeat of Comeel in Eastern Ditiict Cowl in CV-14-30230n Nov,
1, 904 Ms. Paterson Wik a disciplinary altase report based on plaollE
Jan gofion in CV-14-302 complaud filed clearly a cetolahon for plant
First Dyonead meats Rigi and denyins plant ff acess ty Court pnder O-D.0.C OP d3 015
denying plant bis rank to sixth Pmeadment right $e Counsel or repraseat
inmself Yorough prson Libr avy whish Echp Matimum Vint deays pet Baur

Vi Srl Since May if, Daly ond on vbr Dugusl: Osh § scho inadequate Las
ek wag pemoed due to Ebr Jai - 36\4. cee Ex.3a)5 pollo -G

con b
Warden James Yades 15 dwecly eS pms iblz by Essur ing plank ft

QA prised in custody of Dela hana Departmen of Cofrackion ALCESS T CANTS
per VP- O20N5 Orda From 0 aha, Cowt of Chiming Pppaal PC-2018-$14 on
be %, 04 Puls uty He 99 ULC0.5 POM is Dne yet hmu-tabeas peice

inwhich Law Ls tbauy Supelviok Me Patletson i f Eyochcd t) becauge she is unlriared
ty he m DEF Lav Libvasy 2) because, the assigngd Law Libvary Uak are
unttaned tp assign stole Pa DP-O3 0118 3) Me P alkerson direc recy vetal ated
based on Compl ani bled planhtf belie t was alte S erviee of Summons.

On Seplembyr.4, 9019 no trounced Lins Library Cle, wes assigned
1p Echo Matimum Unt py Warden Yakes, Deputy Whar der Gentty neither had
the General Counsg| Davd Cnwka approved One this deus otfenders OMLESS
ty Courts and Render grredance PIDLESS (PoRaII5 , DP-OFIDY whereas
a *raned Lad Library Ck 5 supe % be ava leole on Wenders

Mon Friday as well as « tromad La! Liloary Supa Since plankdf
has fled grevailes Ex)?- B resulted im his overcll condikon becoming

worse instzad wy beer , Use of aden shrakve remedies resulted wn
desioty RLS by Grewinue Lavidirwtor VWndirund dis requad poe piorded loy
Admins, atye reVieud ng Nubrerety Knugteon ) PlankOE Yhrecken wells

Girvan reskyickion bir logging Glenn iJ nderury) reluined Glen 5 On
\vg4eh inorder 49 cover up Cortuption with R.A, ARE Thereloce Plante
is ertkitle 40 any rele requested fram dckerderl See Pla mnt fF
Fisk, Solr and Burbeenkl Pracadmene Riek ak PCF ond ICC derual
oe Furst Sot Eighkly and) Fourkeer¥h Arnendmanly Pi hy

Dt aint Ff liberty is protected under due process and equal
prote bred vt F gu vfeenth From urbitrary eckwen of GNM EM ltbeaty
GEDA 16 a statutory Creatipn af fhé sketz,

Wardea arb, Fravy deeisinn +y ober he a Studeat legal 95s1stink
is mesmpniciacdle

con €,
VI. RELIEF REQUESTED

Briefly state what you want the Court to do for you. Do not make legal arguments or cite cases
or Statutes.

Ploinkf€ mush FirsP request She courk to grant a prelimmary ungunchan

to proven? defendant Faw Continued dened GEES To Court \ Aiscriminakidn
ond rekolalory behoviar 5 Ta addition prelimnary myuncun 40 pratecl other
offenders willing 4 provide alfdoukk in Suppock of Fouts ond DoF slalf
ynewloers in the middle of the directions of refalalovy atkan BS del therabe
dicecl wreeckless hehavier disrequadd & the ms 40 Jomes with abuse
of culltondy 4 Prevent leg victory nN PEK Koning ine Governmen(
VII. PRISONER’S LITIGATION HISTORY

The “Three Strikes Rule” bars a prisoner from bringing a civil action or an appeal in forma
pauperis in federal court if the prisoner has “on three or more occasions, while incarcerated or
detained in any facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
US.C. § 1915(g).

Have you brought any other lawsuits in federal court while a prisoner? bes O No

If yes, how many? A,

a

 

Number each different lawsuit below and include the following:

e Name of case (including defendants’ names), court, and docket number

e Nature of claim made

e How did it end? (For example, if it was dismissed, appealed, or is still pending, explain
below.)

e Did the court assess a “Strike” or find the dismissal a “Prior Occasion” pursuant to 28
U.S.C.1915 (g).

ULC Ost. Cf oF WEStat Disp of OKLA. CiV-09-43-ER® ELL v. Cooke
U9 UCC $1463 DMisceD bp Not RPPEL. 2) US Dist CT of Nettteen Dis7. of OLA
i) —0¥- Yoo Tee Tim ELE V, JEFF GAtW000, SHrwa) HICKEY HO ULS.C 5 63 Dismicc@
DIDWH AMAL. 2) 15, DIST Cr of EAstch) Dist. of OKLA £110 ~ CV- 00133 Fits -SES

 

 

 

Rev. 07/2019 7
ELELL Vs Wilkinson) 42 US 25 1962 Aoped Ne 13-Zo1y Motion arecacteD|
Present EZELL Vv. DAMON CHV - 14-309, - JHE

 

 

 

 

VHI. PLAINTIFF’S DECLARATIONS:

I declare under penalty of perjury that the foregoing is true and correct. To the best of my
knowledge, information, and belief, this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11 of the
Federal Rules of Civil Procedure.

I agree to provide the Court Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the
Court Clerk’s Office may result in the dismissal of my case.

V Pon ee Kan GR {1-29 -f4

Plgintiff’s Signature Date

I further declare under penalty of perjury that J placed this complaint in the prison’s legal mail

 

 

system, with the correct postage attached, on the d 7 day of _ Mev. , 20/7.
Lares £4 ele MH- 34-19
Plgthtiff’s Signatufe Date

Nie GIA-Cv- ODI33-FS- SPS wis Flep based on demed [acess 4 Courts
oRuy D0Ib Ache Maximum Ut went loavk +h same ‘practice” clleged vn
ev-00133 now » FDIS Copland DEF Echo Marraum Unik Lea Library is
Cn adequate Warden Yales and Depuly Warden Genkey WiCvurege- Peay access to
Court to prelene (eqcl vutory und cekalaken ),

Rev. 07/2019 8
